Citation Nr: 1126681	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  08-01 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability.

2.  Entitlement to an initial compensable disability rating for status-post Burch procedure for stress urinary incontinence and cystocele for the period from September 12, 2004 to October 24, 2010, and 40 percent thereafter.

3.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a thyroidectomy for the period from September 12, 2004 to May 24, 2005, 30 percent for the period from May 25, 2005 to July 8, 2007, and 60 percent from July 9, 2007 to October 24, 2010. 


REPRESENTATION

Veteran (Appellant) represented by:  Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran (Appellant)


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from September 2000 to September 2004.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2006 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction of the appeal currently resides with the Boston, Massachusetts RO.

In June 2010, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge at the Togus, Maine, RO.  A transcript of the hearing is of record.

In August 2010, the Board remanded, in part, the issues on appeal to the RO/Appeals Management Center (AMC) in Washington, DC for additional development.  The requested development has been completed and the case has returned to the Board for appellate review. 

By a May 2011 rating decision, the RO increased the disability rating assigned to the residuals of a thyroidectomy from 10 to 30 percent, effective May 25, 2005; the date of medical evidence reflecting an increase in severity of the above-cited disability.  The RO also assigned 60 and 100 percent disability ratings to this disability, effective from July 9, 2007 and October 25, 2010, respectively.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, aside for the period in which a 100 percent disability rating was assigned to the service-connected residuals of a thyroidectomy (i.e., October 25, 2010 to the present), the appeal as to this disability remains in appellate status and has been framed as that reflected on the title page.

By the May 2011 rating action, the RO also assigned an initial 40 percent disability rating to the service-connected status-post Burch procedure for stress urinary incontinence and cystocele, effective October 25, 2010,--the date of a VA examination report reflecting an increase in severity of the above-cited disability.  Because the increase to 40 percent for the above-cited service-connected disability does not represent the maximum rating available for this disability for the entire appeal period, the Veteran's initial evaluation claim for the above-cited service-connected disability remains in appellate status and has been framed as that reflected on the title page.  Id.  

Also on appeal from the April 2006 rating action was the issue of entitlement to service connection for a right elbow disorder.  By the May 2011 rating action, the RO granted service connection for medial  epicondylitis of the right elbow with cubital tunnel syndrome; initial 10 and 30 percent disability ratings were assigned, effective May 25, 2005 and October 25, 2010, respectively.  The Veteran has not disagreed with the assigned disability ratings or the effective dates assigned to the service-connected right elbow disability.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.]  Therefore, this matter is considered resolved and is not in appellate status.
Finally, the Board finds that the record raises the issue of whether clear and unmistakable error was in an April 2006 rating action.  By that rating action, the RO denied a 100 percent disability evaluation for thyroid cancer.  This issue not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action. 


FINDING OF FACT

On July 5, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through her authorized representative, that a withdrawal of this appeal as concerns the issues on the title page is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, through her authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through her authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
CAROLE R. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


